FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 -OR- ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32997 MAGNUM HUNTER RESOURCES CORPORATION (Name of registrant as specified in its charter) Delaware 86-0879278 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 777 Post Oak Boulevard, Suite 910, Houston, Texas 77056 (Address of principal executive offices) (832) 369-6986 (Issuer’s telephone number) Indicate by check markwhether the registrant (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding twelve months, and (2)has been subject to such filing requirements for the past 90 days. Yes x No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Act): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox As of November 12, 2010 there were 68,664,759 shares of the registrant’s common stock ($.01 par value) outstanding. QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED September 30, 2010 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited): 1 Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 2 Condensed Consolidated Statements of Shareholders’ Equity for the Nine Months Ended September 30, 2010 3 Condensed Consolidated Statements of Cash Flows for theNine Months Ended September 30, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements 6 Condensed Combined Financial Statements of Triad Hunter, LLC and Hunter Disposal, LLC 21 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item4T. Controls and Procedures 39 Part II. OTHER INFORMATION 40 Item 1.Legal Proceedings 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item6. Exhibits 41 SIGNATURES 42 MAGNUM HUNTER RESOURCES CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Derivative assets Prepaids and other current assets Total current assets PROPERTY AND EQUIPMENT (Net of Accumulated Depletion and Depreciation): Oil and natural gas properties, successful efforts accounting Unproved Proved properties Equipment and other fixed assets Total property and equipment, net OTHERS ASSETS: Derivative assets Other assets Deferred financing costs, net of amortization of $861,086 and $35,831 respectively Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Revenue payable Dividend payable - Current portion of notes payable Derivative liability - Total current liabilities Payable on sale of partnership Notes payable, less current portion Asset retirement obligation Total liabilities COMMITMENTS AND CONTINGENCIES REDEEMABLE PREFERRED STOCK: SeriesC Cumulative Perpetual Preferred Stock, cumulative dividend rate 10.25% per annum, 4,000,000 authorized, 1,153,741 and 214,950 issued & outstanding as of September 30, 2010 and December 31, 2009, respectively, with liquidation preference of $25.00 per share SHAREHOLDERS’ EQUITY: Preferred stock, 6,000,000 shares authorized, none issued and outstanding - - Common stock, $0.01 par value; 100,000,000 shares authorized, 68,885,661 and 50,591,610 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Additional paid in capital Accumulated deficit ) ) Treasury Stock, previously deposit on Triad, at cost, 761,652 shares ) ) Unearned common stock in KSOP, at cost, 137,900 shares ) - TotalMagnum Hunter Resources Corporation shareholders' equity Non-controlling interest Total Equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements 1 MAGNUM HUNTER RESOURCES CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, REVENUE: Oil and gas sales $ Field operations and other - Total revenue EXPENSES: Lease operating expenses Severance taxes and marketing - - Exploration Field operations - - Impairment of oil & gas properties - - Depreciation, depletion and accretion General and administrative Total expenses LOSS FROM OPERATIONS ) OTHER INCOME AND (EXPENSE): Interest income 72 Interest expense ) Gain (Loss) on derivative contracts ) ) Net loss ) Net (income) loss attributable to non-controlling interest ) ) Net loss attributable to Magnum Hunter Resources Corporation ) Dividend on Preferred Stock ) - ) - Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Loss per common share Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding Basic and diluted The accompanying notes are an integral part of these unaudited consolidated financial statements 2 MAGNUM HUNTER RESOURCES CORPORATION CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (Unaudited) Unearned Number of Shares Deposit Common Additional Paid in Accumulated Treasury Common Shares in Non- controlling Total of Common on Triad Stock Capital Deficit Stock KSOP Interest Equity BALANCE, January 1, 2010 $ ) $ $ $ ) $
